Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, and 13-23 are pending.
Claims 1, 11, and 16 are amended. Claims 2, 3 and 12 were previously cancelled. 

Response to Arguments
Applicant’s arguments and amendments, filed June 21, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections to claims 1-20 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Section 112 rejections have been fully considered and are partially persuasive.  The amendment of claims 1, 11, and 16 addresses the modifiers “both temporally and contextually” and the missing term “customer”. However, neither the amendments nor any arguments addresses the phrase “effectiveness and timing”.  As such that rejection is maintained. 
Applicant's arguments with regards to the Section 103 rejection have been fully considered but they are not persuasive. Applicant argues that neither Klein nor Swierk disclose determining timing and effectiveness of a supervisor input or sentiments associated with the supervisor inputs for past customer service interaction sessions, Klein and Swierk cannot disclose or suggest: (a) that the machine learning model provides an effectiveness and a timing of a supervisor input for the customer service interaction session based on supervisor inputs associated with past customer service interaction sessions and sentiments associated with the supervisor inputs for past customer service interaction sessions. It is noted that the phrase “effectiveness and a timing” is both broad and unclear, as discussed in the interview, in view of the limited repetition in the specification and has been the subject of repeated 112 rejection. Applicant has not clarified that portion of the claim or responded to the Section 112 rejection in any way. 
As previously cited on pages 8-9 of the Non Final Office Action, Swierk, in paragraph [0094], states “The ranking algorithm may use context awareness (e.g., known client 102, past issues, similar issues on different instances of the same client platform, etc.) to drive results. In some cases, ranked solutions may provide a support agent with a time estimated for resolution of the issue, and % chance that the solution resolves issue”, which clearly indicates that both and effectiveness (e.g. resources solutions and chance of resolution) and a timing (e.g. presentation of solutions ranking and time estimated) are provided as part of the supervisor input. Swierk also states, in paragraph [0097], that “In various implementations, agent coaching system 900 may enable agent coaching to help the agent identify, during a live call or communication with a customer, and at least in part based upon the customer's detected real-time emotion or sentiment, keywords or phrases to use (or avoid using), a ranked list of resources to present (or avoid presenting) the user from knowledgebase 105, and/or historical best practices for the type of issue(s) being addressed.”, which clearly indicates that the resources are identified based on past customer service interactions.  Swierk further states, paragraph [0008], that the system may “identify a resource, to the agent, for making available to the customer during the communication, at least in part, in response to a comparison between the sentiment indication and a stored sentiment indication associated with the resource” (emphasis added), which indicates that the sentiments of past interactions are also part of the resource identification model. As Swierk clearly teaches that there is temporal and contextual associations between sentiment words and that machine learning model determines a timing and effectiveness of the supervisor input, the arguments are not persuasive.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 11, and 16, recited that “the machine learning model provided an effectiveness and a timing of the supervisor input”. It is also unclear what the scope of “effectiveness and timing”, as the claims reads as if the supervisor input is may sometimes be determined to be delivered late and ineffective. While this recitation appears to be related to the portion of the specification discussing analysis of previous customer interactions for training, the phrase “effectiveness and timing” as recited in the claims in confusing as to how it is intended to change the scope of the claims. Appropriate correction is required.
Dependent claims 4-10, 13-15, and 17-24 are rejected for incorporating the issues of at least the claims from which they depend. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0007206 to Klein et al. in view of U.S. Patent Application Publication No. 2019/0355043 to Swierk et al.
With regards to claims 1, 11, and 16, Klein et al. teaches:
beginning a customer service interaction session, at a contact center server, between a Customer Service Representative (CSR) and a customer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”; paragraph [0071], “The system 400 can include or otherwise interact with one or more service provider web servers 428, each hosting one or more service provider apps 430 that can include Java archive resources 432 designed to allow interaction with the WebRTC platform 408.”);
providing a first data stream from a CSR computer to a customer computer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”);
receiving a second data stream from the customer computer (paragraph [0033], “A user or customer 102 using customer equipment 104 accesses a customer service system 106 by way of a data network connection 108.”);
analyzing, by a supervisor application, the first data stream and the second data stream (paragraph [0125], “An automated session manager runs in the background and reviews the session based on analytics to also determine if it can assist the live, human agents in providing the best information to the customer. A, so called, “golden database” can be searched based on a match between content of the communication exchange and metadata associated with prior captured sessions.”); and
based on the analysis, the supervisor application providing automated whisper coaching to the CSR computer (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”), wherein providing the automated whisper coaching to the CSR computer comprises: 
determining characteristics of the customer service interaction session between the CSR computer and the customer (paragraph [0064], “The analysis can identify various information related to the communication that are suitable for serving as metadata. This information can include, without limitation, identification of the issue or problem, e.g., according to one or more of a category or sub-category, associated equipment and/or services, unsuccessful solution attempts, participating agent(s), geographic location, network location, date, software versions, and the like. After the customer service session has concluded the complete recording and/or the resulting metadata can be stored, e.g., by the virtual agent 212, in the knowledge base 208.”), 
determining metadata associated with the customer service interaction session between the CSR computer and the customer (paragraph [0064], “The analysis can identify various information related to the communication that are suitable for serving as metadata. This information can include, without limitation, identification of the issue or problem, e.g., according to one or more of a category or sub-category, associated equipment and/or services, unsuccessful solution attempts, participating agent(s), geographic location, network location, date, software versions, and the like. After the customer service session has concluded the complete recording and/or the resulting metadata can be stored, e.g., by the virtual agent 212, in the knowledge base 208.”), and 
providing the automated whisper coaching to the CSR computer from a machine learning model based on the characteristics of the customer service interaction session and the metadata associated with the customer service interaction session (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution. This provides a form of just-in-time training that gives human agents access to the most current solutions to the most difficult problems, without the need for the agent to search for them. Once identified based on an automated review of the database, the session manager proactively pushes these captured sessions to the agents for review and use in giving support in a live session.”), 
wherein the machine learning model provides an effectiveness and a timing of the supervisor input for the customer service interaction session based on supervisor inputs associated with past customer service interaction sessions, …, (paragraph [0116], “The processing further includes automated metadata creation such as the keywords extracted from the exchange, a problem statement and category, geographical location of the customer, the service or product type, etc.”; paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution. This provides a form of just-in-time training that gives human agents access to the most current solutions to the most difficult problems, without the need for the agent to search for them.”), 
….
Klein et al. fails to explicitly teach sentiments associated with the supervisor inputs for past customer service interaction sessions.  However, Swierk et al. teaches providing supervisor input for the customer service interaction session based on supervisor inputs associated with past customer service interaction sessions, sentiments associated with the supervisor inputs for past customer service interaction sessions, the characteristics associated with the past customer service interaction sessions, and the metadata associated with the past customer service interaction sessions (paragraph [0082], “These systems and methods may also listen and monitor the call for keywords to map to known knowledgebase solution articles, and provide that list to the support agent with a confidence level that improves as the conversation continues. In addition, customer sentiment (e.g., joy, anger, fear, sadness etc.), may also be monitored in real-time to guide the support agent in helping the customer.”), 
the machine learning model identifies sentiment words that indicate feeling or intent for the past customer service interaction sessions (paragraph [0043], “NLU module 304 may use a lexicon, a parser, and/or grammar rules to break sentences into internal representations. The language interpretation capabilities of NLU module 304 may depend on the internal semantic theory or algorithm it employs, which can use stochastic and/or pragmatic semantic analysis to derive meaning from context. In operation, NLU module 304 may enable voice service engine 301 to implement word filters, sentiment detection, topic classification, etc.”), 
identifies both temporal and contextual association between the sentiment words, the CSR and the customer (paragraph [0082], “These systems and methods may also listen and monitor the call for keywords to map to known knowledgebase solution articles, and provide that list to the support agent with a confidence level that improves as the conversation continues. In addition, customer sentiment (e.g., joy, anger, fear, sadness etc.), may also be monitored in real-time to guide the support agent in helping the customer.”; paragraph [0100], “Coaching engine 901 may be configured to store sentiment indicators or tags (e.g., anger, joy, and hesitation, etc.) received from NLP 303, each tag associated with a time stamp and/or a confidence score. Examples of resources include, but are not limited to, registration records, warranty records, support histories, or knowledgebase articles. Meanwhile, results of the communication may include: positive or negative outcomes, positive or negative experiences, time-to-resolution, number of issues addressed, a duration of communication, reference(s) to other communications (e.g., for issues that involve multiple calls), etc.”), and links the sentiment words to an outcome (paragraph [0093], “Closed loop correlation may be performed between issues resolved for helping future calls (“did this fix the problem?”) using aggregate data, as well as between telemetry obtained from client agent 211 and/or EC 206, identified issues, and solutions, including sentiments.”; paragraph [0100], “Meanwhile, results of the communication may include: positive or negative outcomes, positive or negative experiences, time-to-resolution, number of issues addressed, a duration of communication, reference(s) to other communications (e.g., for issues that involve multiple calls), etc.”; paragraph [0101], “. Additionally, or alternatively, coaching engine 901 may be configured to identify the results of support calls, to correlate those calls with issues by keyword and/or with customer sentiment, and to map resource articles to capture trending product issues.”), and 
wherein the machine learning model determines the timing and effectiveness of the supervisor input based on the sentiment words used in the customer service interaction and the past customer service interaction sessions (paragraph [0008], “In yet another illustrative, non-limiting embodiment, a hardware memory device may have program instructions stored thereon that, upon execution by an IHS, cause the IHS to: receive an instruction from a voice service provider in response to audio captured during an ongoing communication between a customer and an agent, where the instruction includes: (i) text recognized by brokering the use of different language models selected using context information obtained during the ongoing communication, and (ii) a sentiment indication; and identify a resource, to the agent, for making available to the customer during the communication, at least in part, in response to a comparison between the sentiment indication and a stored sentiment indication associated with the resource.”; paragraph [0010], “identifying the resource, to the other agent, for making available to the other customer during the ongoing communication, at least in part, in response to a comparison between the current sentiment indication and the sentiment indication stored in the coaching database.”; paragraph [0094], “The ranking algorithm may use context awareness (e.g., known client 102, past issues, similar issues on different instances of the same client platform, etc.) to drive results. In some cases, ranked solutions may provide a support agent with a time estimated for resolution of the issue, and % chance that the solution resolves issue.”; paragraph [0097], “In various implementations, agent coaching system 900 may enable agent coaching to help the agent identify, during a live call or communication with a customer, and at least in part based upon the customer's detected real-time emotion or sentiment, keywords or phrases to use (or avoid using), a ranked list of resources to present (or avoid presenting) the user from knowledgebase 105, and/or historical best practices for the type of issue(s) being addressed.”; paragraph [0104], “Feedback can be provided to the agent (e.g., via GUI 800) in real-time based on what is actively being discussed on the call and on historical analytics.”).
This part of Swierk et al. is applicable to the system of Klein et al. as they both share characteristics and capabilities, namely, they are directed to providing assistance to customer service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klein et al. to include the sentiment analysis and advising as taught by Swierk et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klein et al. in order to provide reactive support (see paragraphs [0087]-[0093] of Swierk et al.).

With regards to claim 17, Klein et al. teaches the whisper coaching instructs a CSR on how to respond to the customer (paragraph [0131], “The process 900 advises live agent at 914, via the private channel and based on applicable prior captured session(s). In a three way communication between the live agent, the customer and the customer service resource, it is as if the live agent has the benefit of an expert system whispering in their ear during the service session with the customer.”).

With regards to claims 4 and 13, Klein et al. teaches the supervisor application comprises the machine learning model that generates the automated whisper coaching (paragraph [0102], “Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claims 5 and 13, Klein et al. teaches the machine learning model is developed from the past customer service interaction sessions that include whisper coaching inputs (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is understood that in at least some embodiments, automated agent interactions with the customer can be recorded too. It is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”).

With regards to claims 6 and 14, Klein et al. teaches the past customer service interaction sessions include two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).

With regards to claims 7, 15, and 21, Klein et al. teaches the two or more media types comprise one or more of an audio media type, a video media type, a chat session media type, and/or a social media exchange media type (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).

With regards to claims 8, 19, and 22, Klein et al. teaches the machine learning model is created by a training application (paragraph [0125], “An automated session manager runs in the background and reviews the session based on analytics to also determine if it can assist the live, human agents in providing the best information to the customer.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”; paragraph [0129], “A determination is made at 910 as to whether any prior captured sessions are applicable to the current issue. To the extent that it is determined that no prior captured sessions are applicable, the process 900 can continue to apply the background monitoring of the customer service interaction at 904, and repeating the subsequent steps.”), wherein the training application:
retrieves past data streams from the past customer service interaction sessions (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is understood that in at least some embodiments, automated agent interactions with the customer can be recorded too. It is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”);
analyzes whisper coaching in the past data streams (paragraph [0102], “is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”; paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”;);
based on the analysis, constructs the machine learning model (paragraph [0102], “As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base. Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claim 9, 18, and 23, Klein et al. teaches the training application further analyzes content in the past data streams, sentiment in the past data streams, and/or the metadata associated with the past data streams paragraph [0102], “As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base. Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claims 10, 14, and 20, Klein et al. teaches the past data streams comprise two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629